DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) are shown below:

Regarding claim 1:
“a monitoring apparatus provided in a crane apparatus, configured to monitor a surrounding area”, see claim 1 lines 2-3.

“a control circuitry configured to control an actuator of the crane apparatus based on a target speed signal relating to a moving direction and a speed of a load; suspended by a wire rope from a boom of the crane apparatus, the target speed signal being input from a manipulation tool”, see claim 1 lines 4-7.

“the control circuitry is configured to”

“compute a direction vector of the wire rope from a current position of the load and a target position of the load”, see claim 1 lines 8 and 23-24.

“the control circuitry is configured to”

“compute a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope”, see claim 1 lines 8 and 25-27.

“the control circuitry is configured to”

“generate an operation signal for the actuator of the crane apparatus based on the target position of the boom tip”, see claim 1 lines 8 and 28-29.

Regarding claim 2:

“the monitoring apparatus is configured to compute a current speed of the load from the position of the load”, see claim 2 lines 2-3.
“the control circuitry is configured to”

“compute a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range”, see claim 2 lines 4-6.

“the control circuitry is configured to”

“compute a speed difference between the target speed signal and the current speed”, see claim 2 lines 4 and 7-8.

“the control circuitry is configured to”

“compute a corrected course signal by multiplying the target course signal by a correction coefficient for reducing the speed difference”, see claim 2 lines 4 and 9-10.

“the control circuitry is configured to”

“convert the corrected course signal into the target position of the load relative to the reference position”, see claim 2 lines 4 and 11-12.

Regarding claim 3:

“the monitoring apparatus includes a plurality of cameras configured to take an image of the load is taken using the plurality of cameras as a stereo camera, and is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras, see claim 3 lines 1-5.

Regarding claim 4:

“the monitoring apparatus is configured to detect the load and compute a current position of the load relative to a reference position from a position of the detected load”, see claim 4 lines 2-3.

“the control circuitry is configured to”

“compute a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom”, see claim 4 lines 4-6.

“the control circuitry is configured to”

“convert the target speed signal into a target position of the load relative to the reference position”, see claim 4 lines 4 and 7-8.

“the control circuitry is configured to”

“compute a let-out amount of the wire rope from the current position of the load and the current position of the boom tip”, see claim 4 lines 4 and 9-10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, this claim claims:

“a control circuitry configured to control an actuator of the crane apparatus based on a target speed signal relating to a moving direction and a speed of a load; suspended by a wire rope from a boom of the crane apparatus, the target speed signal being input from a manipulation tool”, see claim 1 lines 4-7.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain the relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load.  Further, the specification does not disclose how the relationship effects the function or structure of the claimed invention.

Paragraphs 0047-0049 and 0051 discloses that the target speed signal is generated from manipulation signals from respective sticks (such as manipulation tool 35) of the terminal-side control apparatus 41. No sensors for detecting the moving direction and the moving speed of the load are disclosed.

What is the specific relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load?  How does the relationship effect the function and structure of the claimed invention?

As the specification does not provide guidance of 1) the specific relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load, and 2) the effect of the relationship on the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load effects the function or structure of the claimed invention.

If the specification and prior art do not provide guidance of how the relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load effects the function or structure of the claimed invention, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
As the specification discloses that the target speed signal is generated by tilting of manipulation signals from respective sticks (such as manipulation tool 35), there is no working example of the relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load.

If Applicant does not agree, where is the working example of the relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load provided?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claim 1, 

“the control circuitry is configured to”

“compute a direction vector of the wire rope from a current position of the load and a target position of the load”, see claim 1 lines 8 and 23-24.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control circuitry computes a direction vector of the wire rope from a current position of the load and a target position of the load.  Further, the specification does not disclose how the computation of a direction vector of the wire rope from a current position of the load and a target position of the load?

Paragraphs 0009, 0013, 0055, and 0080 only appear to disclose that the control circuitry computes a direction vector of the wire rope from a current position of the load and a target position of the load.  The computation of the direction vector does not disclose how 1) the direction of the direction vector is computed, and 2) the magnitude of the direction vector is computed.

How is the direction of the direction vector is computed?  How is the magnitude of the direction vector computed?  How does the computation of a direction vector of the wire rope from a current position of the load and a target position of the load effect the function and structure of the claimed invention?

As the specification does not provide sufficient guidance of 1) how the control circuitry computes a direction vector of the wire rope from a current position of the load and a target position of the load (such computation of a direction of the direction vector and a magnitude of the direction vector), and 2) how the computation of a direction vector of the wire rope from a current position of the load and a target position of the load effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control circuitry computes a direction vector of the wire rope from a current position of the load and a target position of the load.

If the specification and prior art do not provide sufficient guidance of how the control circuitry computes a direction vector of the wire rope from a current position of the load and a target position of the load, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
Paragraphs 0009, 0013, 0055, and 0080 only appear to disclose that the control circuitry computes a direction vector of the wire rope from a current position of the load and a target position of the load.  

However, the specification does not specifically disclose how the control circuitry computes a direction vector of the wire rope from a current position of the load and a target position of the load.  There is no working example of the control circuitry computing a direction vector of the wire rope from a current position of the load and a target position of the load.

If Applicant does not agree, where is the working example of the control circuitry computing a direction vector of the wire rope from a current position of the load and a target position of the load?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claim 1, 

“the control circuitry is configured to”

“compute a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope”, see claim 1 lines 8 and 25-27.
Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control circuitry computes a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope.

Further, the specification does not disclose how the computing of a target position of a boom tip for the target position of the load is computed from a let-out amount of the wire rope and the direction vector of the wire rope effects the function and structure of the claimed invention?

Paragraphs 0009, 0013, 0055, 0057-0058, and 0065 only appear to disclose that the target position of the boom tip is computed using inverse dynamics (see paragraph 0065) with one mathematical equation (see Expression 6 on page 21).  But does not disclose specifically how the target position computes a target position of a boom tip for the target position of the load is computed from a let-out amount of the wire rope and the direction vector of the wire rope.  No sensors for detecting the direction and/or magnitude of the direction vector are disclosed.  Further, no computation of the direction and/or magnitude of the direction vector are disclosed.  

How does the control circuitry compute a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope?  How does the computation of the target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope effect the function and structure of the claimed invention? How does the mathematical equation of Expression 6 compute the direction and magnitude of the direction vector?




As the specification does not provide sufficient guidance of 1) how the control circuitry computes a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope, and 2) how the computation of a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope effects the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control circuitry computes a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope.

If the specification and prior art do not provide sufficient guidance of how the control circuitry computes a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the target position of the boom tip is computed using inverse dynamics (see paragraph 0065) with one mathematical equation (see Expression 6 on page 21).  But does not disclose specifically how the control circuitry computes a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope.  For example, how the direction and magnitude of the direction vector are computed is not disclosed.

As the specification does not specifically disclose how the control circuitry computes a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope, there is no working example of the control circuitry computing a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope.

If Applicant does not agree, where is the working example of the control means computing a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claim 1, 

“the control circuitry is configured to”

“generate an operation signal for the actuator of the crane apparatus based on the target position of the boom tip”, see claim 1 lines 8 and 28-29.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control means 
generates an operation signal for the actuator based on the target position of the boom tip.  Further, the specification does not disclose how the generation of the operation signal for the actuator based on the target position of the boom tip effect the function and structure of the claimed invention?

Paragraphs 0009, 0038, 0050, and 0052 only appear to disclose that the control circuitry generates an operation signal for the actuator based on the target position of the boom tip.  No sensors for detecting the boom tip are disclosed.

How does the control means generate an operation signal for the actuator based on the target position of the boom tip?  What structure of the claimed invention detects the target position of the boom tip?  If there is no detection structure for detecting the target position of the boom tip, what structure of the control circuitry detects the target position of the boom tip?  How can the operation signal (Md) be generated, when the specification is unclear as to how the control circuitry detects/determines the target position of the boom tip? 

As the specification does not provide sufficient guidance of 1) how the control circuitry generates an operation signal for the actuator based on the target position of the boom tip, and 2) how the control circuitry generating an operation signal for the actuator based on the target position of the boom tip effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control circuitry generates an operation signal for the actuator based on the target position of the boom tip.

If the specification and prior art do not provide sufficient guidance of how the control circuitry generates an operation signal for the actuator based on the target position of the boom tip, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the control circuitry generates an operation signal for the actuator based on the target position of the boom tip.

However, the specification does not specifically disclose how the control circuitry generates an operation signal for the actuator based on the target position of the boom tip.  There is no working example of the control circuitry that generates an operation signal for the actuator based on the target position of the boom tip.

If Applicant does not agree, where is the working example of the control circuitry that generates an operation signal for the actuator based on the target position of the boom tip?

Thus, the above limitation does not meet this In re Wands Factor.

Regarding claim 2, this claim claims:

“the monitoring apparatus is configured to compute a current speed of the load from the position of the load”, see claim 2 lines 2-3.


Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the monitoring apparatus is configured to compute a current speed of the load from the position of the load.  Further, the specification does not disclose how the computation of a current speed of the load from the position of the load from the target speed signal into a target position effect the function and structure of the claimed invention?

Paragraphs 0010 only appear to disclose that a current speed of the load is computed from the position of the load detected by the monitoring apparatus.  The monitoring apparatus is only disclosed as a plurality of cameras (see paragraph 0011).

How does the plurality of cameras (i.e. monitoring apparatus) compute the current speed of the load from the position of the load?  How is the current speed of a load computed by the position of the load alone?

As the specification does not provide sufficient guidance of 1) how the monitoring apparatus is configured to compute a current speed of the load from the position of the load, and 2) how the computation of a current speed of the load from the position of the load effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the monitoring apparatus is configured to compute a current speed of the load from the position of the load.
If the specification and prior art do not provide sufficient guidance of how the monitoring apparatus is configured to compute a current speed of the load from the position of the load, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that a current speed of the load is computed from the position of the load detected by the monitoring apparatus.

However, the specification does not specifically disclose how the monitoring apparatus is configured to compute a current speed of the load from the position of the load.  There is no working example of the monitoring apparatus is configured to compute a current speed of the load from the position of the load.

If Applicant does not agree, where is the working example of the monitoring apparatus is configured to compute a current speed of the load from the position of the load?

Thus, the above limitation does not meet this In re Wands Factor.

 Further regarding claim 2, this claim claims:

“the control circuitry is configured to”

“compute a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range”, see claim 2 lines 4-6.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control circuitry computes a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range.  Further, the specification does not disclose how the computation of a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range effect the function and structure of the claimed invention?

Paragraphs 0010 and 0075 only appear to disclose that the target course signal is integrated (see paragraph 0010) or 2) computed using a low-pass filter (paragraph 0075).

How does the control circuitry compute a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range?  How is the target speed signal integrated to compute the target course signal?  

How does the low-pass filter used to compute the target course signal?  How does the computation of a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range effect the function and structure of the claimed invention?

As the specification does not provide sufficient guidance of 1) how the control circuitry computes a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range, and 2) how the computation of the target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control circuitry computes a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range.

If the specification and prior art do not provide sufficient guidance of how the control circuitry computes a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that that the target course signal is integrated (see paragraph 0010) or 2) computed using a low-pass filter (paragraph 0075).

However, the specification does not specifically disclose how computation of a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range is done.  There is no working example of the control circuitry that computes a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range.

If Applicant does not agree, where is the working example of the control circuitry that computes a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claim 2, this claim claims:

“the control circuitry is configured to”

“compute a speed difference between the target speed signal and the current speed”, see claim 2 lines 4 and 7-8.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control circuitry computes a speed difference between the target speed signal and the current speed.  Further, the specification does not disclose how the computation of a speed difference between the target speed signal and the current speed effect the function and structure of the claimed invention?

Paragraphs 0010 and 0089 only appear to disclose that the target course computation section 31a is capable of computing a speed difference between obtained current speed v(n) of load W and target speed signal Vd of load W (see especially paragraph 0089).

How does the control circuitry compute a speed difference between the target speed signal and the current speed?  How does the computation of a speed difference between the target speed signal and the current speed effect the function and structure of the claimed invention?

As the specification does not provide sufficient guidance of 1) how the control circuitry computes a speed difference between the target speed signal and the current speed, and 2) how the computation of the speed difference between the target speed signal and the current speed effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control circuitry computes a speed difference between the target speed signal and the current speed.

If the specification and prior art do not provide sufficient guidance of how the control circuitry computes a speed difference between the target speed signal and the current speed, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the target course computation section 31a is capable of computing a speed difference between obtained current speed v(n) of load W and target speed signal Vd of load W (see especially paragraph 0089).

However, the specification does not specifically disclose how computation of a speed difference between the target speed signal and the current speed is done.  There is no working example of the control circuitry that computes a speed difference between the target speed signal and the current speed.

If Applicant does not agree, where is the working example of the control circuitry that computes a speed difference between the target speed signal and the current speed?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claim 2, this claim claims:

“the control circuitry is configured to”

“compute a corrected course signal by multiplying the target course signal by a correction coefficient for reducing the speed difference”, see claim 2 lines 4 and 9-10.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control circuitry 
computes a corrected course signal by multiplying the target course signal by a correction coefficient for reducing the speed difference.  Further, the specification does not disclose how the computation of a corrected course signal by multiplying the target course signal by a correction coefficient effect the function and structure of the claimed invention?

Paragraphs 0010, 0089, 0091-0092, and 0097 only appear to disclose that the target course computation section 31a is also capable of computing corrected course signal (Pdc) every unit time t by multiplying computed target course signal (Pd) by15 correction coefficient Gn.

How does the control circuitry compute a corrected course signal by multiplying the target course signal by a correction coefficient?  How does the control circuitry multiply the target course signal by the correction coefficient?  Is there structure associated with the correction coefficient?  Or is the correction coefficient a mathematical coefficient in the programing of the control circuitry?

As the specification does not provide sufficient guidance of 1) how the control circuitry computes a corrected course signal by multiplying the target course signal by a correction coefficient, and 2) how the computation of the corrected course signal by multiplying the target course signal by a correction coefficient effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control circuitry computes a corrected course signal by multiplying the target course signal by a correction coefficient.

If the specification and prior art do not provide sufficient guidance of how the control circuitry computes a corrected course signal by multiplying the target course signal by a correction coefficient, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the target course computation section 31a is also capable of computing a corrected course signal (Pdc) every unit time t by multiplying computed target course signal (Pd) by15 correction coefficient Gn.

However, the specification does not specifically disclose how computation of the corrected course signal by multiplying the target course signal by a correction coefficient is done.  There is no working example of the control circuitry that computes a corrected course signal by multiplying the target course signal by a correction coefficient.

If Applicant does not agree, where is the working example of the control circuitry that computes a corrected course signal by multiplying the target course signal by a correction coefficient?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claim 2, this claim claims:

“the control circuitry is configured to”

“convert the corrected course signal into the target position of the load relative to the reference position”, see claim 2 lines 4 and 11-12.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control circuitry 
converts the corrected course signal into the target position of the load relative to the reference position.  Further, the specification does not disclose how the conversion of the corrected course signal into the target position of the load relative to the reference position effect the function and structure of the claimed invention?

Paragraphs 0010 only appears to discloses that the corrected course signal is converted into the target position of the load relative to the reference position.  How the signal is converted into the target position of the load is not disclosed.

How is the corrected course signal converted into the target position of the load?  What structure converts the signal into the target position of the load?  What programing converts the signal into the target position of the load?

As the specification does not provide sufficient guidance of 1) how the control circuitry converts the corrected course signal into the target position of the load relative to the reference position, and 2) how the conversion of the corrected course signal into the target position of the load relative to the reference position effect the function and structure of the claimed invention is done, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control circuitry converts the corrected course signal into the target position of the load relative to the reference position.

If the specification and prior art do not provide sufficient guidance of how the control circuitry converts the corrected course signal into the target position of the load relative to the reference position, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification only appears to disclose that the corrected course signal is converted into the target position of the load relative to the reference position.  

However, the specification does not specifically disclose how conversion of the corrected course signal into the target position of the load relative to the reference position is done.  There is no working example of the control circuitry that converts the corrected course signal into the target position of the load relative to the reference position.

If Applicant does not agree, where is the working example of the control circuitry that converts the corrected course signal into the target position of the load relative to the reference position?

Thus, the above limitation does not meet this In re Wands Factor.

Regarding claim 3, this claim claims:

“the monitoring apparatus includes a plurality of cameras configured to take an image of the load is taken using the plurality of cameras as a stereo camera, and is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras, see claim 3 lines 1-5.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the monitoring apparatus is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras.  Further, the specification does not disclose how the monitoring apparatus is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras effect the function and structure of the claimed invention?

Paragraphs 0010 only appear to disclose that a current speed of the load is computed from the position of the load detected by the monitoring apparatus.  The monitoring apparatus is only disclosed as a plurality of cameras (see paragraph 0011).

How is the plurality of cameras (i.e. monitoring apparatus) configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras?  What structure of the monitoring apparatus (i.e. plurality of cameras) computes the current position of the load relative to the reference position?

As the specification does not provide sufficient guidance of 1) how the monitoring apparatus is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras, and 2) how the computation of the current position of the load relative to the reference position from the image taken by the plurality of cameras is done, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the monitoring apparatus is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras.

If the specification and prior art do not provide sufficient guidance of how the monitoring apparatus is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification only appears to disclose that a current speed of the load is computed from the position of the load detected by the monitoring apparatus, and the monitoring apparatus is only disclosed as a plurality of cameras.

However, the specification does not specifically disclose how the monitoring apparatus is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras is done.  There is no working example of the monitoring apparatus is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras.

If Applicant does not agree, where is the working example of monitoring apparatus is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras?

Thus, the above limitation does not meet this In re Wands Factor.

Regarding claim 4, this claim claims:

“the monitoring apparatus is configured to detect the load and compute a current position of the load relative to a reference position from a position of the detected load”, see claim 4 lines 2-3.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the monitoring apparatus is configured to compute a current position of the load relative to a reference position from a position of the detected load.  Further, the specification does not disclose how the monitoring apparatus is configured to compute a current position of the load relative to a reference position from a position of the detected load effect the function and structure of the claimed invention?

Paragraphs 0009 and 0011 only appear to disclose that the monitoring apparatus detects a load suspended by a wire rope, and a current position of the load relative to a reference position is computed from a position of the detected load.  The monitoring apparatus is only disclosed as a plurality of cameras (see paragraph 0011).

How is the plurality of cameras (i.e. monitoring apparatus) configured to compute a current position of the load relative to a reference position from a position of the detected load?  What structure of the monitoring apparatus (i.e. plurality of cameras) computes a current position of the load relative to a reference position from a position of the detected load?

As the specification does not provide sufficient guidance of 1) how the monitoring apparatus is configured to compute a current position of the load relative to a reference position from a position of the detected load, and 2) how the computation a current position of the load relative to a reference position from a position of the detected load is done, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the monitoring apparatus is configured to compute a current position of the load relative to a reference position from a position of the detected load.

If the specification and prior art do not provide sufficient guidance of how the monitoring apparatus is configured to compute a current position of the load relative to a reference position from a position of the detected load, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification only appears to disclose that the monitoring apparatus detects a load suspended by a wire rope, and a current position of the load relative to a reference position is computed from a position of the detected load.

However, the specification does not specifically how the monitoring apparatus is configured to compute a current position of the load relative to a reference position from a position of the detected load is done.  There is no working example of the monitoring apparatus being configured to compute a current position of the load relative to a reference position from a position of the detected load.

If Applicant does not agree, where is the working example of the monitoring apparatus monitoring apparatus being configured to compute a current position of the load relative to a reference position from a position of the detected load?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claim 4, 

“the control circuitry is configured to”

“compute a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom”, see claim 4 lines 4-6.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control circuitry computes a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom.  Further, the specification does not disclose how the computing of a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom effects the function and structure of the claimed invention?

Paragraphs 0009 only appears to disclose that a current position of a boom tip relative to the reference20 position is computed from a swivel angle detected by the swivel angle detection section, the luffing angle detected by the luffing angle detection section and an extension/retraction length detected by the extension/retraction length detection section.



How does the control circuitry compute a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom?  How does the computation of the current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom effect the function and structure of the claimed invention?  

As the specification does not provide sufficient guidance of 1) how the control circuitry computes a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom, and 2) how the computing of a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom effects the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control circuitry computes a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom.

If the specification and prior art do not provide sufficient guidance of how the control circuitry computes a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom is done, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the current position of a boom tip relative to the reference20 position is computed from a swivel angle detected by the swivel angle detection section, the luffing angle detected by the luffing angle detection section and an extension/retraction length detected by the extension/retraction length detection section.  But does not disclose specifically how the angles and length work together with the control means to compute the current position of the boom tip.

As the specification does not specifically disclose how the control circuitry computes a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom, there is no working example of the control means computing a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom.

If Applicant does not agree, where is the working example of the control means computing a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claim 4, 

“the control circuitry is configured to”

“convert the target speed signal into a target position of the load relative to the reference position”, see claim 4 lines 4 and 7-8.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control circuitry converts the target speed signal into a target position of the load relative to the reference position.  Further, the specification does not disclose how the conversion from the target speed signal into a target position of the load relative to the reference position effect the function and structure of the claimed invention?

Paragraphs 0009 and 0053 only appear to disclose that the target course computation section 31a is a part of control apparatus 31 and converts target speed signal (Vd) for load W into target course signal (Pd) for load W.

How does the control circuitry convert the target speed signal into a target position of the load relative to the reference position?  How does the conversion from the target speed signal into a target position of the load relative to the reference position effect the function and structure of the claimed invention?

As the specification does not provide sufficient guidance of 1) how the control circuitry converts the target speed signal into a target position of the load relative to the reference position, and 2) how the conversion from the target speed signal into a target position of the load relative to the reference position, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control circuitry converts the target speed signal into a target position of the load relative to the reference position.

If the specification and prior art do not provide sufficient guidance of how the control circuitry converts the target speed signal into a target position of the load relative to the reference position, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the target course computation section 31a is a part of control apparatus 31 and converts target speed signal (Vd) for load W into target course signal (Pd) for load W.

However, the specification does not specifically disclose 1) how integrating the target speed signal converts the signal into a target position or 2) how the using a low-pass filter converts the signal into a target position.  There is no working example of the control means converting the target speed signal into a target position of the load relative to the reference position.

If Applicant does not agree, where is the working example of the control means converting the target speed signal into a target position of the load relative to the reference position?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claim 4, 

“the control circuitry is configured to”

“compute a let-out amount of the wire rope from the current position of the load and the current position of the boom tip”, see claim 4 lines 4 and 9-10.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control circuitry computes a let-out amount of the wire rope from the current position of the load and the current position of the boom tip.  Further, the specification does not disclose how the control circuitry computes a let-out amount of the wire rope from the current position of the load and the current position of the boom tip effect the function and structure of the claimed invention?

Paragraph 0009 only appears to disclose that a let-out amount of the wire rope is computed from the current25 position of the load and the current position of the boom tip.

How does the control circuitry compute a let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip?  How does the computation of the let-out amount of the wire rope from the current position of the load and the current position of the boom tip effect the function and structure of the claimed invention?

As the specification does not provide sufficient guidance of 1) how the control circuitry computes a let-out amount of the wire rope from the current position of the load and the current position of the boom tip, and 2) how the computing of the let-out amount of the wire rope from the current position of the load and the current position of the boom tip effects the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control circuitry computes a let-out amount of the wire rope from the current position of the load and the current position of the boom tip is done.

If the specification and prior art do not provide sufficient guidance of how the control circuitry computes a let-out amount of the wire rope from the current position of the load and the current position of the boom tip is done, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that a let-out amount of the wire rope is computed from the current25 position of the load and the current position of the boom tip.  But does not disclose specifically how the let-out amount of the wire rope from the current position of the load and current position of the boom tip is computed.

As the specification does not specifically disclose how the control circuitry computes a let-out amount of the wire rope from the current position of the load and the current position of the boom tip, there is no working example of the control circuitry computing a let-out amount of the wire rope from the current position of the load and the current position of the boom tip.

If Applicant does not agree, where is the working example of the control circuitry computing a let-out amount of the wire rope from the current position of the load and the current position of the boom tip?

Thus, the above limitation does not meet this In re Wands Factor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, these claims claim:

“a control circuitry configured to control an actuator of the crane apparatus based on a target speed signal relating to a moving direction and a speed of a load; suspended by a wire rope from a boom of the crane apparatus, the target speed signal being input from a manipulation tool”, see claim 1 lines 4-7.

This limitation above renders the claim indefinite because this limitation are not clear as to whether or not the actuator, boom, wire rope or manipulation tool are being claimed as parts of the claimed crane.  Are the actuator, boom parts, wire rope parts and manipulation tool parts of the claimed crane?

Further regarding claim 1, this claim claims:


“the control circuitry is configured to”

“compute a direction vector of the wire rope from a current position of the load and a target position of the load”, see claim 1 lines 8 and 23-24.

This limitation above renders the claim indefinite because this limitation are not clear as how a direction vector is computed without the direction of the vector and the magnitude of the vector. How is the direction vector computed without the direction of the vector and the magnitude of the vector? 

Further regarding claim 1, this claim claims

“the control circuitry is configured to”

“compute a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope”, see claim 1 lines 8 and 25-27.

The above limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraphs 0009, 0013, 0055, 0057-0058, and 0065 only appear to disclose that the target position of the boom tip is computed using inverse dynamics (see paragraph 0065) with one mathematical equation (see Expression 6 on page 21).  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain how the control circuitry computes a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 2, this claim claims:

“the monitoring apparatus is configured to compute a current speed of the load from the position of the load”, see claim 2 lines 2-3.

The above limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraphs 0010 only appear to disclose that a current speed of the load is computed from the position of the load detected by the monitoring apparatus.  The monitoring apparatus is only disclosed as a plurality of cameras (see paragraph 0011).  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain how the monitoring apparatus computes a current speed of the load from the position of the load.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claim 2, this claim claims:

“the control circuitry is configured to”

“compute a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range”, see claim 2 lines 4-6.

The above limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraphs 0010 and 0075 only appear to disclose that the target course signal is integrated (see paragraph 0010) or 2) computed using a low-pass filter (paragraph 0075).  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain how the control circuitry is configured to compute a target course signal by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claim 2, this claim claims:

“the control circuitry is configured to”

“compute a speed difference between the target speed signal and the current speed”, see claim 2 lines 4 and 7-8.

This limitation above renders the claim indefinite because this limitation are not clear as to how a speed difference is computed between a target speed signal and the current speed.  How is the speed difference computed from the target speed signal and the current speed?

Further regarding claim 2, this claim claims:

“the control circuitry is configured to”

“compute a corrected course signal by multiplying the target course signal by a correction coefficient for reducing the speed difference”, see claim 2 lines 4 and 9-10.

This limitation above renders the claim indefinite because this limitation are not clear as to how a corrected course signal is computed by multiplying the target course signal by a correction coefficient for reducing the speed difference.  How is the corrected course signal computed from multiplying the target course signal by a correction coefficient for reducing the speed difference?

Further regarding claim 2, this claim claims:

“the control circuitry is configured to”

“convert the corrected course signal into the target position of the load relative to the reference position”, see claim 2 lines 4 and 11-12.

The above limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraphs 0010 only appears to discloses that the corrected course signal is converted into the target position of the load relative to the reference position.  How the signal is converted into the target position of the load is not disclosed.  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain how the control circuitry converts the corrected course signal into the target position of the load relative to the reference position
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding the above limitation, the above limitation renders the claim indefinite because this limitation are not clear as to how the corrected course signal is converted into the target position of the load relative to the reference position.  How is the signal converted into the target position of the load relative to the reference position?

Regarding claim 3, this claim claims:

“the monitoring apparatus includes a plurality of cameras configured to take an image of the load is taken using the plurality of cameras as a stereo camera, and is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras, see claim 3 lines 1-5.

The above limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraphs 0010 only appear to disclose that a current speed of the load is computed from the position of the load detected by the monitoring apparatus.  The monitoring apparatus is only disclosed as a plurality of cameras (see paragraph 0011).  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain how the monitoring apparatus is configured to compute the current position of the load relative to the reference position from the image taken by the plurality of cameras.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 4, this claim claims:

“the monitoring apparatus is configured to detect the load and compute a current position of the load relative to a reference position from a position of the detected load”, see claim 4 lines 2-3.

The above limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraph 0010 only appear to disclose that a current speed of the load is computed from the position of the load detected by the monitoring apparatus.  The monitoring apparatus is only disclosed as a plurality of cameras (see paragraph 0011).  How do the cameras compute the current position of the load relative to a reference position?  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain how the monitoring apparatus is configured to compute a current position of the load relative to a reference position from a position of the detected load.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claim 4, 

“the control circuitry is configured to”

“compute a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom”, see claim 4 lines 4-6.

The above limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraph 0009 only appears to disclose that a current position of a boom tip relative to the reference20 position is computed from a swivel angle detected by the swivel angle detection section, the luffing angle detected by the luffing angle detection section and an extension/retraction length detected by the extension/retraction length detection section.  What structure does the computing of the current position?  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain what structure computes a current position of the boom tip relative to the reference position from a swivel angle, a luffing angle and an extension/retraction length of the boom.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding the above limitation, the above limitation renders the claim indefinite because this limitation are not clear as to whether or not structure for detecting a swivel angle, detecting a luffing angle, and detecting an extension/retraction length of the boom are being positively claimed.  Is structure for detecting a swivel angle, detecting a luffing angle, and detecting an extension/retraction length of the boom being claimed?

Further regarding claim 4, this claim claims:

“the control circuitry is configured to”

“convert the target speed signal into a target position of the load relative to the reference position”, see claim 4 lines 4 and 7-8.

This limitation above renders the claim indefinite because this limitation are not clear as to how a target speed signal is converted into a target position.  How is target speed signal converted into a target position?

Further regarding claim 4, 

“the control circuitry is configured to”

“compute a let-out amount of the wire rope from the current position of the load and the current position of the boom tip”, see claim 4 lines 4 and 9-10.

The above limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraph 0009 only appears to disclose that a let-out amount of the wire rope is computed from the current25 position of the load and the current position of the boom tip.  What structure is computing the let-out amount of the wire rope?  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain what structure computes a let-out amount of the wire rope from the current position of the load and the current position of the boom tip.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome all of the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 would be allowable if rewritten to overcome all of the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Nishimoto (JP 2010/228905A) is considered the closest prior art to the claimed invention of independent claim 1.

Claim 1 claims:
	A crane comprising:

a monitoring apparatus provided in a crane apparatus, configured to monitor a surrounding area; and 

a control circuitry configured to control an actuator of the crane apparatus based on a target speed signal relating to a moving direction and a speed of a load suspended by a wire rope from a boom of the crane apparatus, the target speed signal being input from a manipulation tool, wherein

the control circuitry is configured to:

compute a direction vector of the wire rope from a current position of the load and a target position of the load, 

compute a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope, and 

generate an operation signal for the actuator of the crane apparatus based on the target position of the boom tip.

Note: Underlining is provided to point out important area of first bolded limitation.

Nishimoto (considered the prior art of record) does not disclose nor would be obvious to the limitations of 1) “a control circuitry configured to control an actuator of the crane apparatus based on a target speed signal relating to a moving direction and a speed of a load suspended by a wire rope from a boom of the crane apparatus”, the control circuitry is configured to 2) “compute a direction vector of the wire rope from a current position of the load and a target position of the load”, and the control circuitry is configured to 3) “compute a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope”, in conjunction with remaining limitations of independent claim 1.

Nishimoto discloses:
A crane (40, see figure 1) comprising:

a monitoring apparatus (considered the camera, see figure 7, and see paragraphs 0039-0040 of attached machine translation) provided in a crane apparatus, configured to monitor a surrounding area (see figure 7, and paragraphs 0039-0040 of attached machine translation); and 

a control circuitry (considered outputting means C, control unit 13, and operation unit 20 in figures 2-3, see paragraphs 0021, 0048-0049, and 0059) configured to control an actuator of the crane apparatus based on a target speed signal (see paragraphs 0021, 0048-0049, and 0059), the target speed signal being input from a manipulation tool (considered the lever sensed by operation lever sensor 21, see paragraph 0049), and 

the control circuitry is configured to:

generate an operation signal for the actuator of the crane apparatus based on the target position of the boom tip (see paragraphs 0021, 0048-0049,and 0059).

However, Nishimoto does not disclose: 
“a control circuitry configured to control an actuator of the crane apparatus based on a target speed signal relating to a moving direction and a speed of a load suspended by a wire rope from a boom of the crane apparatus” because the target speed signal of Nishimoto (see paragraph 0059) is from the remote command device Q, not from or relating to a moving direction/speed of a suspended load.

“the control circuitry is configured to: compute a direction vector of the wire rope from a current position of the load and a target position of the load” because Nishimoto does not disclose nor teach computing (or calculating) the direction vector of a wire rope from a current position of the load and a target position of the load.

the control circuitry is configured to: compute a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope because Nishimoto does not disclose nor teach computing (or calculating) a target position of a boom tip for the target position of the load from a let-out amount of the wire rope and the direction vector of the wire rope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JJC/
						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654